DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 5, 19 are objected to because of the following informalities:  “substantially” as it is not clear how substantial it is.  Cancellation of the term is suggested. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




3.	Claims 1-2, 4-5, 19, 21-26 are rejected under 35 U.S.C. 103 as being obvious over Oh et al (US Patent 9,673,254).

Regarding claim 1: Oh teaches in Fig. 3 about a light emitting device comprising:

    PNG
    media_image1.png
    471
    736
    media_image1.png
    Greyscale


a substrate (comprising 114, 112, 110)  having a first surface and a second surface opposing the first surface, the first surface having a concave part (where 153 is resided) extending inside the substrate;
a plurality of light emitting cells 100 spaced apart from each other and disposed on the first surface of the substrate; and
a light shielding layer 153 filling at least a portion of the concave part and disposed between the plurality of light emitting cells.

Regarding claim 2: Oh teaches in Fig. 3 wherein the light emitting cells are disposed directly on the first surface of the substrate, and at least one of the light emitting cells has a first light emitting part 122, a second light emitting part 124, and a third light emitting part 126vertically stacked one over another.

Regarding claim 4: Oh teaches in col.7, lines 45-50 wherein the light shielding layer includes at least one of Ti, Ni, Al, Ag, Cr, a photoresist, epoxy, PDMS, and a black matrix.

Regarding claim 5: Oh teaches in Fig. 3 wherein:  
each of the light emitting cells has a substantially flat bottom surface facing the first surface of the substrate; and
an entire top surface of the light shielding layer is substantially coplanar with the bottom surface of each of the light emitting cells.

Regarding claim 19: Oh teaches in Fig. 3 wherein the concave part has at least one of substantially a V-shaped structure, substantially a polygonal structure in which the first surface of the substrate is opened, and substantially a U-shaped structure.

Regarding claim 21: Oh teaches in Fig. 3 wherein the light shielding layer continuously fills the concave part along an inner sidewall thereof.

Regarding claim 22: Oh teaches in Fig. 3 wherein a depth of the light shielding layer is about 1/3 (as shown as the limitation is about) to about 1/2 of a thickness of the substrate.

Regarding claim 23: Oh teaches in Fig. 3 wherein the concave part includes a vertical part and a horizontal part crossing each other on the substrate.


Regarding claim 24:  Oh teaches in Fig. 3 wherein the plurality of light emitting cells are spaced apart by a predetermined distance (as no specific distance is claimed and therefore any distance between cells meets the limitation).

Regarding claim 25: Oh teaches in Fig. 3 wherein the plurality of light emitting cells include a first conductivity-type semiconductor layer 122, an active layer 124, a second conductivity-type semiconductor layer 126, and an ohmic layer 142.

Regarding claim 26: Oh teaches in Fig. 3 wherein the plurality of light emitting cells further include a first pad 130 electrically coupled to the first conductivity-type semiconductor layer and a second pad 140 electrically coupled with the ohmic layer.

4. Claims 27-28 are rejected under 35 U.S.C. 103 as being obvious over Oh et al (US Patent 9,673,254) in view of Sunda et al. (US Patent 10,903, 394)

Regarding claim 27: Oh teaches in Fig. 3 wherein light generated from the plurality of light emitting cells is configured to be emitted to the outside through the second surface of the substrate (For clarification, having the structure similar to applicant’s disclosure, Oh’s device would omit light through the second surface as Sunda teaches in col. 6, lines 5-20).

Regarding claim 28: Oh does not explicitly talk about the concave part is defined by two substantially linear inner side walls, and an angle formed by the two linear inner side walls is in a range of about 40 to about 80 degrees.

Sunda teaches in Fig. 1 about the concave part is defined by two substantially linear inner side walls, and an angle formed by the two linear inner side walls is in a range of about 40 to about 80 degrees.


    PNG
    media_image2.png
    568
    747
    media_image2.png
    Greyscale

Therefore it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to combine  Sunda’s teaching to Oh’s device to have the feature as an alternate shape of the groove inside the substrate as a design choice as claim 19 shows instead of criticality it’s just a design choice.

Response to Arguments
5.	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897